UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-09261 Foxby Corp. (Exact name of registrant as specified in charter) 11 Hanover Square, New York, NY10005 (Address of principal executive offices)(Zipcode) Jacob Bukshbaum, Esq. 11 Hanover Square New York, NY 10005 (Name and address of agent for service) Registrant’s telephone number, including area code: 1-212-785-0900 Date of fiscal year end: 12/31 Date of reporting period: 1/1/13 - 12/31/13 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policy making roles. A registrant is required to disclose the information specified by Form N-CSR and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a current valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under clearance requirements of 44 U.S.C. sec. 3507. Item 1. Report to Shareholders. PORTFOLIO ANALYSIS December 31, 2013 TOP TEN HOLDINGS December 31, 2013 TOP TEN INDUSTRIES December 31, 2013 1 Amazon.com, Inc. 1 Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics 2 The Home Depot, Inc. 2 Retail - Catalog & Mail Order Houses 3 Google Inc. 3 Retail - Lumber & Other Building Materials Dealers 4 Franklin Resources, Inc. 4 Information Retrieval Services 5 Berkshire Hathaway, Inc. Class B 5 Investment Advice 6 The Procter & Gamble Company 6 Fire, Marine & Casualty Insurance 7 United Parcel Service, Inc. 7 Petroleum Refining 8 Wal-Mart Stores, Inc. 8 Crude Petroleum & Natural Gas 9 McDonald’s Corp. 9 Trucking & Courier Services 10 3M Company 10 Retail - Variety Stores Top ten holdings comprise approximately 53% of total assets. Holdings are subject to change. The above portfolio information should not be considered as a recommendation to purchase or sell a particular security and there is no assurance that any securities will remain in or out of the fund. 1 TO OUR SHAREHOLDERS December 31, 2013 Dear Fellow shareholders: It is a pleasure to welcome our new shareholders who find Foxby corp.’s total return investment objective attractive and to submit this 2013 Annual report. In seeking its objective, the Fund may invest in equity and fixed income securities of both new and seasoned U.S. and foreign issuers, including securities convertible into common stock and debt securities, closed end funds, and mutual funds, and the Fund may also invest defensively, for example, in high grade money market instruments. The Fund uses a flexible strategy in the selection of securities and is not limited by the issuer’s location, industry, or market capitalization. The Fund also may employ aggressive and speculative investment techniques, such as selling securities short and borrowing money for investment purposes, an approach known as “leverage.” A potential benefit of its closed end structure, the Fund may invest without limit in illiquid investments such as private placements and private companies. Economic and Market Report Minutes of the December 2013 staff review of the economic situation with the Federal Open Market Committee (FOMC) of the Federal Reserve Bank (the “Fed”) suggest that economic activity has been expanding at a moderate pace, with total payroll employment increasing further, and the unemployment rate declining but remaining elevated. According to the minutes of the meeting, manufacturingproduction accelerated after in- creasing at a subdued pace in the third quarter, and the gains were broad across industries. Real personal consumption expenditures (PCE), a measure of inflation employed by the FOMC, was reported to have increased modestly in the third quarter but rose at a faster pace early in the fourth quarter. Interestingly, households’ net worth was noted to have likely expanded as equity values and home prices increased and real disposable income rose. Not surprisingly given this increased prosperity, we believe that consumer sentiment by some measures has improved. The change in real GDP projected in December 2013 by the fed’s board members and bank presidents has broadened to a 2.2% to 3.3% range for 2014, in contrast to the 3.0% to 3.5% range projected in June 2013, perhaps reflecting greater uncertainty. In contrast, the World Bank recently raised its global growth forecast to 3.2% for 2014, from 3% midway through 2013. Encouragingly, improvement is expected from the Eurozone economy, which is forecasted to grow about 1.1% out of its recession, while Japan’s recovery is forecast to moderate at a 1.4% rate. With regard to china, the world’s second largest economy, the world bank forecasts decelerating 7.7% growth as consumption becomes a larger factor. For 2015, the World Bank forecasts continuing global expansion, increasing to a 3.4% rate. While we continue to anticipate gradual improvement in broad global economic data, we note that investor and consumer sentiment has strengthened over the course of the year to levels that might begin to cause concern. Likewise, equity prices generally rose in 2013, and in some cases to levels that reflect full valuations. Yet, we believe some securities — of higher quality companies — appear to offer good value and attractive prospects. Given current market complacency, however, we caution investors to expect greater market volatility during the course of the year. Total Return Strategy In view of these economic developments, the Fund’sgeneral strategy in 2013 was to focus on large, quality companies. The Fundtended to concentrate its investment in relatively large individual positions, with the top ten holdings comprising approximately 53% of total assets. Over the course of the year, the Fund began to employ leverage. At June 30, 2013, almost 12% of the Fund’s net assets were invested in money market fund shares, as compared to December 31, 2013 when it was employing leverage of about 12% of net assets. At year end, the Fund’s holdings included some of the largest and best known U.S. companies in the technology, investment management, insurance, and retail industries. As the Fund pursues its total return objective through its flexible investment approach, these holdings and allocations are subject to substantial change at any time. In 2013, the Fund’s net asset value return was 28.23%, including the reinvestment of dividends, and its market return, also including the reinvestment of dividends, was 35.50%. Generally, theFund’stotal return on a market value basis will be higher than total return on a net asset value basis in periods where there is a decrease in the discount or an increase in the premium of the market value to the net asset value from the beginning to the end of such periods. For comparison, in the same period, the S&P 500 index total return was 32.39%. The index is unmanaged and does not reflect fees and expenses, nor is it available for direct investment. December Dividend On December 2, 2013, the Fund declared a dividend for the year, amounting to $0.02 per share, payable December 30, 2013 to shareholders of record as of December 16, 2013. As of December 2, 2013 and based on the Fund’s results and estimates for the quarter, the distribution included approximately 84%, 0%, and 16% from net investment income, capital gains, and return of capital, respectively. 2 TO OUR SHAREHOLDERS December 31, 2013 The Fund’s distributions are not tied to its investment income and realized capital gains and do not represent yield or investment return. The amounts and sources of distributions reported above are only estimates and are not being provided for tax reporting purposes. Theactual amounts and sources of the amounts for tax reporting purposes will depend upon the Fund’s investment experience during the entirety of its fiscal year and may be subject to changes based on tax regulations. In early 2014, the Fund intends to send a Form 1099-DIV for the calendar year concerning the tax treatment of the dividend distributions that were paid to shareholders of record during the 12 months ended December 31, 2013. Fund Website TheFund’swebsite, www.FoxbyCorp.com,provides investors with investment information, news, and other material about the Fund. The website also has links to SEC filings, performance data, and daily net asset value reporting. You are invited to use this excellent resource to learn more about the Fund. Long Term Strategies Our current view of financial conditions continues to suggest that the Fund may benefit during the current year from its flexible portfolio approach, investing opportunistically in a variety of markets, and employing aggressive and speculative investment techniques as deemed appropriate. We thank you for investing in the Fund and share your enthusiasm for the Fund, as evidenced by the fact that affiliates of the investment manager own approximately 24% of the Fund’s shares. We look forward to serving your investment needs over the years ahead. Sincerely, Thomas B. Winmill Chairman, Investment PolicyCommittee 3 SCHEDULE OF PORTFOLIO INVESTMENTS December 31, 2013 Common Stocks (111.77%) Shares Cost Value Arrangement of Transportation of Freight & Cargo (2.02%) C.H. Robinson Worldwide, Inc. $ $ Cigarettes (2.55%) Lorillard, Inc. Computer Communications Equipment (2.91%) Cisco Systems, Inc. Crude Petroleum & Natural Gas (4.97%) Apache Corporation Ultra Petroleum Corp. (a) 192,122 216,500 Fire, Marine & Casualty Insurance (5.98%) Berkshire Hathaway, Inc. - Class B (a) (b) Gold and Silver Ores (1.86%) Yamana Gold Inc. Information Retrieval Services (8.07%) Google Inc. (a) (b) Investment Advice (7.48%) Franklin Resources, Inc. (b) In Vitro & In Vivo Diagnostic Substances (1.81%) Myriad Genetics, Inc. (a) Leather & Leather Products (2.43%) Coach, Inc. Metal Mining (2.02%) Compania de Minas Buenaventura S.A.A. National Commercial Banks (3.92%) Wells Fargo & Company (b) Operative Builders (2.66%) Toll Brothers, Inc. (a) Petroleum Refining (5.26%) Chevron Corp. Exxon Mobil Corp. (b) 171,549 253,000 Pharmaceutical Preparations (3.42%) AstraZeneca PLC Retail - Catalog & Mail Order Houses (8.61%) Amazon.com, Inc. (a) (b) Retail Consulting and Investment (0%) Amerivon Holdings LLC (a) (c) 0 0 Retail - Drug Stores and Proprietary Stores (2.53%) Express Scripts Holding Company (a) See notes to financial statements. 4 SCHEDULE OF PORTFOLIO INVESTMENTS December 31, 2013 Common Stocks (concluded) Shares Cost Value Retail - Eating Places (4.19%) McDonald's Corp. (b) $ $ Retail - Lumber & Other Building Materials Dealers (8.30%) The Home Depot, Inc. (b) Retail - Variety Stores (4.31%) Wal-Mart Stores, Inc. (b) Services - Business Services (2.72%) Accenture plc Services - Personal Services (1.90%) Weight Watchers International, Inc. Services - Prepackaged Software (3.23%) Microsoft Corp. Soap, Detergents, Cleaning Preparations, Perfumes, Cosmetics (10.04%) Church & Dwight Co., Inc. Ecolab Inc. The Procter & Gamble Company (b) 234,390 325,640 Surgical & Medical Instruments & Apparatus (4.04%) 3M Company Trucking & Courier Services (4.54%) United Parcel Service, Inc. (b) Total common stocks PREFERRED STOCKS (1.45%) Retail Consulting and Investment (1.45%) Amerivon Holdings LLC (c) Total investments (113.22%) $ Liabilities in excess of other assets (-13.22%) ) Net assets (100.00%) $
